 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: 3/q /zee
SOUTHERN DISTRICT OF NEW YORK
Xx
MEDIDATA SOLUTIONS, INC., :
17-cv-00589 (LGS) (RWL)
Plaintiff,
- against - AMENDED ORDER
VEEVA SYSTEMS INC.., et al.
Defendants. ;
Xx

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This Order amends this Court's March 11, 2020 Order (Dkt. 283) and resolves the
letter motions at Dkt. 275 and 279, addressing Medidata’s requests to exclude certain
opinions of expert Andrew Crain, and to compel production of deposition transcripts of
Veeva witnesses and materials pertaining to a motion for spoliation sanctions from the
separate IQVIA trade secret litigation against Veeva. Dkt. 275 and 279.

1. Medidata’s letter motion to exclude opinions of expert Andrew Crain
pertaining to the File Lists is DENIED. The parties shall (1) meet and confer to discuss a
schedule for Medidata’s expert Julian Ackert to supplement or amend his expert report
based on the File Lists, and whether there is any resulting need for extending completion
of expert discovery (including expert depositions); and (2) if so, apply to the Court for said
extension by March 18, 2020.

2. Medidata’s request to compel production of Veeva witness transcripts from

 

the IQVIA litigation is DENIED given the dissimilarity in subject matter and nature of the
claims. That both actions involve trade secret claims is not sufficient and does not make

production of the materials proportional to this litigation.
3. Medidata’s request for production of the IQVIA spoliation briefing materials

is DENIED for similar reasons.

Dated: March 19, 2020
New York, New York
SO ORDERED

J

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Copies transmitted to all counsel of record.

 

 
